ORIGINAL                                    05/03/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: PR 22-0005


                                      PR 22-0005




 IN RE THE MOTION OF ANDREA R. HANEY
 FOR ADMISSION TO THE BAR OF THE STATE                                  ORDER
 OF MONTANA




      Andrea R. Haney has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Haney has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Andrea R. Haney may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                       t-L4
      DATED this         day of May, 2022.



                                                             Chief Justice


                                                                   e   ef e..,
    SU AI .••4-t,
        Justices




2